DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action, and apply to this and any subsequent Office Actions. 

	This action responsive to applicant’s filing of 8/3/2021.  Claims 1-20 are pending.  Claims 1-8 and 11-20 are rejected. Claim 9 is objected to.  
 
Priority
	Applicant’s claim of priority to 15206628, filed 07/11/2016 ,now U.S. Patent #11084064 which claims priority to 11769318 which claims Priority from Provisional Application 60817062, filed 06/28/2006 is acknowledged.  

Information Disclosure Statement
	The information disclosure statement filed 8/3/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The granted utility patent appears incomplete as the examined patent application would have included prior art used in the prosecution of the application.   References BE1, BG1, BH, and BY were not found in the instant, grandparent, nor parent applications. 
	The information disclosure statement filed 8/3/21 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  They were placed in the application file, but the information referred to therein has not been considered.  
	References BC, BE, BG, BA1, BB1, BC1, BD1 are not in English and no English equivalent was located.  The abstracts are inadequate to convey the relevance of the reference because the abstract may focus on elements not relevant to the instant case while the reference may possess matter relevant to the case omitted from the abstract.  As such, only the English language abstracts have been considered.  If these references were cited by a foreign patent office, the search report could satisfy the relevance requirement.  

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two funnel passages must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 13, 19-20 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following claim elements are missing from the specification:
(re:  CL 13) “the sensor is located adjacent the transfer funnel”.
(re: CL 19)- a positioning device operable to move the transfer funnel.
Claim 20 inherits its rejection from its rejected base claim 19.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

	Claims 1, 8, 10, 11, 12, 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Deppermann ‘207 (US20050082207) which discloses all the claimed elements including: 
(re: cl 1) An automated object sorting system for sorting objects and depositing the sorted objects into selected receptacles, the system comprising:
first and second sorting trays each configured to hold multiple objects to be sorted (¶38- tray #26; #26 fig. 9A) 

An indexing table configured to hold the first and second sorting trays at opposite end portions of the indexing table (¶45 – indexing turntable #102; #102 fig. 9A); 
a transfer funnel disposed generally below the indexing table, wherein the indexing table is further configured to rotate about an axis to selectively position one of the first and second sorting trays over the transfer funnel (#90,#200; ¶62-transfers from tray through funnel o collection receptacle #40 via #210 with #212 fig. 9a with funnel delivering to containers on table #220 fig. 9a/b below table #102; ¶47- aligns table with loading device)
an array of nozzles operable to remove one or more of the objects from the one of the first and second sorting trays positioned over the transfer funnel (¶40-array of nozzles, ¶62-funnel-container with downward slope sides, #90, #200); and 
a collection assembly including at least one collection receptacle (#40 fig. 8), the collection assembly operable to position the at least one collection receptacle under the transfer funnel to receive the removed one or more objects from the array of nozzles, via the transfer funnel (¶63-positions turntable having #40 container below funnel#220 fig. 8; #220 fig 8 below #104/#142). 

(re: cl 8) wherein the collection assembly includes a stage configured to support the at least one collection receptacle, the stage disposed generally below the indexing table (fig. 9b-#220 below #102; #5 indexing table ¶45; ¶48-indexing sensor #56; ¶63-collection receptacle #40 receiving seeds from funnel #210).
(re: cl 10) wherein each of the nozzles includes a pressure sensor configured to sense a pressure at a tip of the nozzle (¶35-“the sensed condition information may concern: the successful picking 20 of individual ones 14 of the seeds 16 from the bin 12; the positioning of the loading subsystem 18; the positioning of the tray(s) 26; the operation of the transport subsystem 28; the operation of the flip subsystem 42”).
(re: cl 11) An automated object sorting system for sorting objects and depositing the sorted objects into selected receptacles, the system comprising:
a sorting tray configured to hold multiple objects to be sorted (¶38- tray #26; #26 fig. 9A)
an indexing table configured to hold the sorting tray (¶45 – indexing turntable #102; #102 fig. 9A);
a transfer funnel disposed generally below the indexing table (40,62, #90,#200) ¶62-transfers from tray through funnel of collection receptacle #40 #210 with #212 fig. 9a with funnel delivering to containers on table #220 fig. 9a/b below table #102; ¶47- aligns table with loading device);
an array of nozzles disposed generally above the indexing table (¶40-array of nozzles, ¶62-nozzles correspond to wells in position and number, #90, #200); and 
a sensor configured to determine a position of the sorting tray relative to the array of nozzles, wherein, in response to a determination by the sensor that the sorting tray is positioned under the array of nozzles, the array of nozzles is operable to remove one or more of the objects from the sorting tray and transfer the removed one or more objects to the transfer funnel (¶48-indexing sensor #56; ¶47- aligns table with loading device; ¶63-positions turntable having #40 container below funnel#220 fig. 8; #220 fig 8 below #104/#142).
(re: cl 12) wherein, in response to a determination by the sensor that the sorting tray is positioned away from the array of nozzles, the indexing table is operable to move the sorting tray to a position under the array of nozzles, whereby the array of nozzles is then operable to remove one or more of the objects from the sorting tray and transfer the removed one or more objects to the transfer funnel (¶47- aligns table with loading device;  ¶63-positions turntable having #40 container below funnel#220 fig. 8 ;#220 fig 8 below #104/#142; ¶48-indexing sensor #56 aligns portion of turntable with nozzle position; ¶47- aligns table with loading device ; ¶63-positions turntable having #40 container below funnel#220 fig. 8 ;#220 fig 8 below #104/#142).
(re: cl 18) wherein each of the multiple objects includes a seed, and wherein the logistic data for each of the multiple objects includes one or more of a size, a shape, a color, a quality, a weight composition, and/or a genetic trait (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claim(s) 2, 3, 4,5, 6, 7, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Deppermann ‘207 (US20050082207A1) in view of Deppermann et al. ‘485 (US20070207485) wherein Deppermann ‘207 further teaches: the elements previously discussed and further teaches:
(re: cl 2) wherein the first and second sorting trays each include multiple wells, and wherein the multiple objects to be sorted are disposed in the wells of the first and second sorting trays (29-divided wells in trays #24 with seeds in trays);
Deppermann et al. ‘485 teaches what Deppermann ‘207 lacks of : wherein the first sorting tray further includes a first identification device attached to the first sorting tray, the first identification device associated with logistic data for each of the multiple objects in the first sorting tray (¶80-reads bar code on tray; ¶88-bar code, for each seed tray 18“) .
and
wherein the second sorting tray further includes a second identification device attached to the second sorting tray, the second identification device associated with logistic data for each of the multiple objects in the second sorting tray (¶80-reads bar code on tray which has a bar code tag; ¶88-“bar code, for each seed tray 18 “) .
It would have been obvious at the time of the invention for Deppermann ‘207 to have an identification device attached to the sorting tray to tell what items, characteristics, or lots are in the tray as taught by Deppermann et al. ‘485. 
It would have been obvious at the time of the invention for Deppermann ‘207 to utilize identification device attached to each the sorting tray with logistic data to tell what items, characteristics, or lots are in every tray to have a complete efficient sorting of the contents as taught by Deppermann et al. ‘485. 

Deppermann ‘207 teaches:
(re: cl 3) wherein the array of nozzles is operable to remove the one or more of the objects from the one of the first and second sorting trays positioned over the transfer funnel based on the obtained logistic data for the one or more of the objects (¶40-array of nozzles-“ a 4.times.6 array format, then the loading subsystem 18 should correspondingly have 24 vacuum cups 90 also in a 4.times.6 array format. In this way, one divided tray 26 can be fully loaded with seeds using a single actuation of the loading subsystem 18 under the control of the peripheral controller 48 and central controller 46 (i.e., a single actuation of the picking portion followed by a single actuation of the translation portion).”41-matching array configurations).
Deppermann et al. ‘485 teaches what Deppermann ‘207 lacks of:
further comprising a reader configured to read the first and second identification devices and obtain the logistic data for each of the multiple objects in the first and second sorting trays (¶80-reads bar code on tray which has a bar code tag; ¶88-“bar code, for each seed tray 18 “) .
It would have been obvious at the time of the invention for Deppermann ‘207 to read logistic data information from the trays to easily discern where the seed need be directed to. 

Deppermann ‘207 teaches: 
(re: cl 4) wherein the at least one collection receptacle includes multiple collection receptacles (plural #40s fig. 9B); and
wherein the collection assembly is operable to selective position one or more of the multiple collection receptacles under the transfer funnel to receive the removed one or more objects, via the transfer funnel (¶67-Position under and away from funnel; tray #106 is moved on table #26 to positions for extraction; ¶70-moves between collecting and flushing position; fig 3A; fig 3B; ¶40-incrementally moves wheel an indexed amount from the collecting location to a funnel location); 
based on the obtained logistic data for the one or more of the objects (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”).
(re: cl 5) wherein the array of nozzles are further operable to selectively deposit the removed one or more objects into the transfer funnel (#210 which is a funnel having the conical sides #212 directing the objects through opening #214; ¶66- Actuation of the Venturi block(s) #216 causes a suction to be drawn at the end #202 of the tube #200 which draws the seed(s) #16 contained in the corresponding well(s) 24 into the tube(s) 200.  Under the Venturi/suction forces, the captured seed is conveyed by an air stream through the tube #200 to the end #206 where it is deposited into the collection pan #210);
 based on the obtained logistic data for the one or more of the objects. tray (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”

(re: cl 6)  wherein each of the multiple objects includes a seed, and wherein the logistic data for each of the multiple objects includes one or more of a size, a shape, a color, a quality, a weight composition, and/or a genetic trait (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”
(re: cl 7)  wherein the nozzles are geometrically arranged in the array such that a spacing between adjacent nozzles corresponds with a spacing between adjacent wells of the first and second sorting trays (¶40-array of nozzles-“ n a 4.times.6 array format, then the loading subsystem 18 should correspondingly have 24 vacuum cups 90 also in a 4.times.6 array format. In this way, one divided tray 26 can be fully loaded with seeds using a single actuation of the loading subsystem 18 under the control of the peripheral controller 48 and central controller 46 (i.e., a single actuation of the picking portion followed by a single actuation of the translation portion; ¶41-matching array configurations).

Depperman ‘207 further teaches:
(re: cl 14) wherein the sorting tray includes multiple wells, and wherein the multiple objects to be sorted are disposed in the wells; and (¶29-divided wells in trays #24);
Deppermann et al. ‘485 teaches what Deppermann ‘207 lacks of: 
wherein the sorting tray further includes an identification device attached to the sorting tray, the identification device associated with logistic data for each of the multiple objects in the sorting tray (¶80-reads bar code on tray which has a bar code tag; ¶88-“ bar code, for each seed tray 18 “) .
It would have been obvious at the time of the invention for Deppermann ‘207 to have an identification device attached to the sorting tray to tell what items, characteristics, or lots are in the tray as taught by Deppermann et al. ‘485. 
It would have been obvious at the time of the invention for Deppermann ‘207 to utilize identification device attached to each the sorting tray with logistic data to tell what items, characteristics, or lots are in every tray to have a complete efficient sorting of the contents as taught by Deppermann et al. ‘485. 

Deppermann ‘207 teaches: 
(re: cl 15) wherein the array of nozzles is operable to remove the one or more of the objects from the sorting tray (#210 which is a funnel having the conical sides #212 directing the objects through opening #214; ¶66- Actuation of the Venturi block(s) #216 causes a suction to be drawn at the end #202 of the tube #200 which draws the seed(s) #16 contained in the corresponding well(s) 24 into the tube(s) 200.  Under the Venturi/suction forces, the captured seed is conveyed by an air stream through the tube #200 to the end #206 where it is deposited into the collection pan #210);
based on the logistic data for the one or more of the objects (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”
(re: cl 16. The system of claim 15, further comprising a collection assembly including at least one collection receptacle, the collection assembly operable to position the at least one collection receptacle under the transfer funnel to receive the removed one or more objects from the array of nozzles, via the transfer funnel (¶67-Position under and away from funnel: ¶39; ¶36; Fig 3A; fig 3B;
tray #106 is moved on table #26 to positions for extraction; ¶70-moves between collecting and flushing position; fig 3A; fig 3B; ¶40-incrementally moves wheel an indexed amount from the collecting location to a funnel location).

(re: cl 17) wherein the at least one collection receptacle includes multiple collection receptacles (Plural #40s collection receptacles on #220 fig 9b); ¶66-the collection assembly operable to selective position one or more of the multiple collection receptacles under the transfer funnel, to receive the removed one or more objects, based on the obtained logistic data for the one or more of the objects ; 67-recieving collection receptacle (tray #106 is moved on table #26 to positions for extraction; ¶70-moves between collecting and flushing position; fig 3A; fig 3B; ¶40-incrementally moves wheel an indexed amount from the collecting location to a funnel location); and
wherein the array of nozzles are further operable to selectively deposit the removed one or more objects into the transfer funnel, for receipt by the one or more of the multiple collection receptacles, based on the obtained logistic data for the one or more of the objects (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”

 	Claim(s) 2, 3, 4,5, 6, 7, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Deppermann ‘207 (US20050082207A1) in view of Hunter et al. (6706989) wherein Deppermann ‘207 further teaches: the elements previously discussed and further teaches:
(re: cl 2) wherein the first and second sorting trays each include multiple wells, and wherein the multiple objects to be sorted are disposed in the wells of the first and second sorting trays (29-divided wells in trays #24 with seeds in trays);
Hunter et al. teaches what Deppermann ‘207 lacks of : wherein the first sorting tray further includes a first identification device attached to the first sorting container, the first identification device associated with logistic data for each of the multiple objects in the first sorting container (c9L32-52-each bag has a bar code on it), and
wherein the second sorting tray further includes a second identification device attached to the second sorting tray, the second identification device associated with logistic data for each of the multiple objects in the second sorting tray (c9L32-52-each bag has a bar code on it, c10L4-16-bar code reader reads logistic content information from bar code; c10L51-67 reads bar code on bag ;c12L24-29-reads bar code before loading into hopper for shelling) 
It would have been obvious at the time of the invention for Deppermann ‘207 to have an identification device attached to the sorting tray to tell what items, characteristics, or lots are in the container and one of ordineray skill in the art would know bag could be substituted for the tray as a container and come up with the invention as taught by Hunter et al.. 
It would have been obvious at the time of the invention for Deppermann ‘207 to utilize identification device attached to each the sorting tray with logistic data to tell what items, characteristics, or lots are in every container to have a complete efficient sorting of the contents as taught by Hunter et al..
Deppermann ‘207 teaches:
(re: cl 3) wherein the array of nozzles is operable to remove the one or more of the objects from the one of the first and second sorting trays positioned over the transfer funnel based on the obtained logistic data for the one or more of the objects (¶40-array of nozzles-“ a 4.times.6 array format, then the loading subsystem 18 should correspondingly have 24 vacuum cups 90 also in a 4.times.6 array format. In this way, one divided tray 26 can be fully loaded with seeds using a single actuation of the loading subsystem 18 under the control of the peripheral controller 48 and central controller 46 (i.e., a single actuation of the picking portion followed by a single actuation of the translation portion).”41-matching array configurations).
Hunter et al.  teaches what Deppermann ‘207 lacks of:
further comprising a reader configured to read the first and second identification devices and obtain the logistic data for each of the multiple objects in the first and second sorting trays (c9L32-52-each bag has a bar code on it, c10L4-16-bar code reader reads logistic content information from bar code; C10 L51-67 reads bar code on bag; C 12 L24-29-reads bar code before loading into hopper for shelling) 
It would have been obvious at the time of the invention for Deppermann ‘207 to have an identification device attached to the sorting container to tell what items, characteristics, or lots are in the container and one of ordinary skill in the art would know a bag could substitute as a tray for supplying the sortant as taught by Hunter et al... 
It would have been obvious at the time of the invention for Deppermann ‘207 to utilize identification device attached to each the sorting container with logistic data to tell what items, characteristics, or lots are in every tray to have a complete efficient sorting of the contents as taught by Hunter et al.. 

Deppermann ‘207 teaches: 
(re: cl 4) wherein the at least one collection receptacle includes multiple collection receptacles (plural #40 fig. 9B); and
wherein the collection assembly is operable to selective position one or more of the multiple collection receptacles under the transfer funnel to receive the removed one or more objects, via the transfer funnel (¶67-Position under and away from funnel; tray #106 is moved on table #26 to positions for extraction; ¶70-moves between collecting and flushing position; fig 3A; fig 3B; ¶40-incrementally moves wheel an indexed amount from the collecting location to a funnel location); 
based on the obtained logistic data for the one or more of the objects (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”).
(re: cl 5) wherein the array of nozzles are further operable to selectively deposit the removed one or more objects into the transfer funnel (#210 which is a funnel having the conical sides #212 directing the objects through opening #214; ¶66- Actuation of the Venturi block(s) #216 causes a suction to be drawn at the end #202 of the tube #200 which draws the seed(s) #16 contained in the corresponding well(s) 24 into the tube(s) 200.  Under the Venturi/suction forces, the captured seed is conveyed by an air stream through the tube #200 to the end #206 where it is deposited into the collection pan #210);
 based on the obtained logistic data for the one or more of the objects. tray (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”

(re: cl 6)  wherein each of the multiple objects includes a seed, and wherein the logistic data for each of the multiple objects includes one or more of a size, a shape, a color, a quality, a weight composition, and/or a genetic trait (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”

(re: cl 7) wherein the nozzles are geometrically arranged in the array such that a spacing between adjacent nozzles corresponds with a spacing between adjacent wells of the first and second sorting trays (¶40-array of nozzles-“ n a 4.times.6 array format, then the loading subsystem 18 should correspondingly have 24 vacuum cups 90 also in a 4.times.6 array format. In this way, one divided tray 26 can be fully loaded with seeds using a single actuation of the loading subsystem 18 under the control of the peripheral controller 48 and central controller 46 (i.e., a single actuation of the picking portion followed by a single actuation of the translation portion).” ;¶41-matching array configurations).

Depperman ‘207 further teaches:
(re: cl 14) wherein the sorting tray includes multiple wells, and wherein the multiple objects to be sorted are disposed in the wells; and (¶29-divided wells in trays #24);
Hunter et al.  teaches what Deppermann ‘207 lacks of : 
wherein the sorting tray further includes an identification device attached to the sorting tray, the identification device associated with logistic data for each of the multiple objects in the sorting tray.(
It would have been obvious at the time of the invention for Deppermann ‘207 to have an identification device attached to the sorting container to tell what items, characteristics, or lots are in the container and one of ordinary skill in the art would know a bag could substitute as a tray for supplying the sortant as taught by Hunter et al... 
It would have been obvious at the time of the invention for Deppermann ‘207 to utilize identification device attached to each the sorting container with logistic data to tell what items, characteristics, or lots are in every tray to have a complete efficient sorting of the contents as taught by Hunter et al.. 

Deppermann ‘207 teaches: 
(re: cl 15) wherein the array of nozzles is operable to remove the one or more of the objects from the sorting tray (#210 which is a funnel having the conical sides #212 directing the objects through opening #214; ¶66- Actuation of the Venturi block(s) #216 causes a suction to be drawn at the end #202 of the tube #200 which draws the seed(s) #16 contained in the corresponding well(s) 24 into the tube(s) 200.  Under the Venturi/suction forces, the captured seed is conveyed by an air stream through the tube #200 to the end #206 where it is deposited into the collection pan #210);
based on the logistic data for the one or more of the objects (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like).”
(re: cl 16. The system of claim 15, further comprising a collection assembly including at least one collection receptacle, the collection assembly operable to position the at least one collection receptacle under the transfer funnel to receive the removed one or more objects from the array of nozzles, via the transfer funnel (¶67-Position under and away from funnel: ¶39; ¶36; Fig 3A; fig 3B;;
tray #106 is moved on table #26 to positions for extraction; ¶70-moves between collecting and flushing position; fig 3A; fig 3B; ¶40-incrementally moves wheel an indexed amount from the collecting location to a funnel location);

(re: cl 17) wherein the at least one collection receptacle includes multiple collection receptacles (Plural #40s collection receptacles on #220 fig 9b, ¶66-the collection assembly operable to selective position one or more of the multiple collection receptacles under the transfer funnel, to receive the removed one or more objects, based on the obtained logistic data for the one or more of the objects ; ¶67-recieving collection receptacle; (tray #106 is moved on table #26 to positions for extraction; ¶70-moves between collecting and flushing position; fig 3A; fig 3B; ¶40-incrementally moves wheel an indexed amount from the collecting location to a funnel location) and 
wherein the array of nozzles are further operable to selectively deposit the removed one or more objects into the transfer funnel, for receipt by the one or more of the multiple collection receptacles, based on the obtained logistic data for the one or more of the objects (¶70-reads imaging data and compares it to image database data- “the central controller processes the image data collected by the imaging subsystem in order to make certain analyses and evaluations which drive the sort determination. For example, the image data for each seed in the tray is processed to determine whether each seed possesses certain characteristics of interest (such as, trait, damage, disease, color, size, and the like.”).

Allowable Subject Matter
	Claims 9 is objected to as being a dependent claim premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claim depends or if re-written premised upon dependence from an otherwise allowable base claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
 	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggest:  An automated object sorting system for sorting objects and depositing the sorted objects into selected receptacles, the system comprising: first and second sorting trays each configured to hold multiple objects to be sorted, an indexing table configured to hold the first and second sorting trays at opposite end portions of the indexing table, a transfer funnel disposed generally below the indexing table, wherein the indexing table is further configured to rotate about an axis to selectively position one of the first and second sorting trays over the transfer funnel, an array of nozzles operable to remove one or more of the objects from the one of the first and second sorting trays positioned over the transfer funnel; and a collection assembly including at least one collection receptacle, the collection assembly operable to position the at least one collection receptacle under the transfer funnel to receive the removed one or more objects from the array of nozzles, via the transfer funnel in combination with wherein the removed one or more objects includes multiple objects, and wherein the at least one collection receptacle includes multiple collection receptacles; and wherein the transfer funnel includes at least two internal passages for directing the removed objects through the funnel to at least two of the multiple collection receptacles.
Of particular interest is Deppermann ‘207 which teaches: An automated object sorting system for sorting objects and depositing the sorted objects into selected receptacles, the system comprising: first and second sorting trays each configured to hold multiple objects to be sorted, an indexing table configured to hold the first and second sorting trays at opposite end portions of the indexing table, a transfer funnel disposed generally below the indexing table, wherein the indexing table is further configured to rotate about an axis to selectively position one of the first and second sorting trays over the transfer funnel, an array of nozzles operable to remove one or more of the objects from the one of the first and second sorting trays positioned over the transfer funnel; and a collection assembly including at least one collection receptacle, the collection assembly operable to position the at least one collection receptacle under the transfer funnel to receive the removed one or more objects from the array of nozzles, via the transfer funnel in combination with wherein the removed one or more objects includes multiple objects,  Deppermann ‘207 does not teach nor suggest in combination with other prior art  wherein the at least one collection receptacle includes multiple collection receptacles; and wherein the transfer funnel includes at least two internal passages for directing the removed objects through the funnel to at least two of the multiple collection receptacles.
	Of further interest is Bergerioux et al. which has plural passages but does not direct the objects to plural receptacles but directs objects from plural sources into a single receptacle. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.E.B/            Examiner, Art Unit 3655  

/CHARLES A FOX/            Supervisory Patent Examiner, Art Unit 3655